DETAILED ACTION
	This application has been examined. Claims 1-33 are pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are moot in view of the new grounds for rejection. 
Shimpi-Barak disclosed (re. Claim 1) training a machine learning model using historical message data to generate one or more predicted destination endpoints for future messages routing the message to the predicted destination endpoint;(Barak-Paragraph 14, continuous-channel rule may indicate that satisfaction of the condition is to bias routing of a message from the network device to a terminal device that previously communicated with the network device. The method may also include determining a characteristic based on one or more messages in the series of messages, an input or account data; and determining whether the condition is satisfied based on the characteristic. When it is determined that the condition is satisfied, the method may include establishing a continuous channel between the network device and the terminal device. The continuous channel may facilitate routing a subsequent message from the network device to the terminal device. The subsequent message may correspond to the client.)
determining, after routing the message, that the message is received by the predicted destination endpoint: (Barak-Paragraph 17, continuous-channel rule may indicate that satisfaction of the condition is to bias routing of a message from the network device to a terminal device that previously communicated with the network device. The method may also include determining a characteristic based on one or more messages in the series of messages, an input or account data; and determining whether the condition is satisfied based on the characteristic. When it is determined that the condition is satisfied, the method may include establishing a continuous channel between the network device and the terminal device. The continuous channel may facilitate routing a subsequent message from the network device to the terminal device. The subsequent message may correspond to the client)
requesting, after determining that the message is received by the predicted destination endpoint, user feedback  (Shimpi-Paragraph 25, If the intent prediction presented to the customer is correct (i.e., the intent prediction reflects the reason for the customer's communication), the customer may indicate “yes” in an accuracy response….The accuracy responses may be comprised in customer feedback 152, and provided to predictive model 154 to incorporate into its analysis rules for future analysis of account activity data, which may increase the accuracy of future intent predictions.)
receiving the user feedback about the predicted destination endpoint, (Shimpi-Paragraph 23, Real-time insights 156 may be the real-time account activity, comprising real-time intent insights (e.g., a type of intent insight), that is retrieved from Information Channels by real-time stream processor 135 and transmitted to context processor 150. Context processor 150, via predictive model 154 comprising analysis rules, may analyze the account activity, including real-time insights 156, to determine ranking of the intent insights comprised in the account activity data ) wherein the user feedback indicates that the predicted destination endpoint is not a correct destination (Shimpi-Paragraph 25, If the intent prediction presented to the customer is correct (i.e., the intent prediction reflects the reason for the customer's communication), the customer may indicate “yes” in an accuracy response….The accuracy responses may be comprised in customer feedback 152, and provided to predictive model 154 to incorporate into its analysis rules for future analysis of account activity data, which may increase the accuracy of future intent predictions. )
 continuously training updating the machine learning model based at least in part on a real-time analysis of feedback (Shimpi-Paragraph 23, Real-time insights 156 may be the real-time account activity, comprising real-time intent insights (e.g., a type of intent insight), that is retrieved from Information Channels by real-time stream processor 135 and transmitted to context processor 150. Context processor 150, via predictive model 154 comprising analysis rules, may analyze the account activity, including real-time insights 156, to determine ranking of the intent insights comprised in the account activity data) associated with the predicted destination endpoint (Barak-Paragraph 17, continuous-channel rule may indicate that satisfaction of the condition is to bias routing of a message from the network device to a terminal device that previously communicated with the network device. The method may also include determining a characteristic based on one or more messages in the series of messages, an input or account data; and determining whether the condition is satisfied based on the characteristic. When it is determined that the condition is satisfied, the method may include establishing a continuous channel between the network device and the terminal device. The continuous channel may facilitate routing a subsequent message from the network device to the terminal device. The subsequent message may correspond to the client, Shimpi-Paragraph 25, If the intent prediction presented to the customer is correct (i.e., the intent prediction reflects the reason for the customer's communication), the customer may indicate “yes” in an accuracy response….The accuracy responses may be comprised in customer feedback 152, and provided to predictive model 154 to incorporate into its analysis rules for future analysis of account activity data, which may increase the accuracy of future intent predictions)



  
The Applicant presents the following argument(s) [in italics]:
… Applicant respectfully asserts that Shimpi… make clear that “customers may provide feedback on the ranking of intent insights”… Applicant respectfully asserts that providing customers an opportunity to provide feedback regarding a ranking of intent insights does not disclose requesting and receiving user feedback regarding whether a predicted destination endpoint is correct, as the predicted destination endpoint (referred to in Shimpi as a service system) is not presented to the customer as part of the request for feedback…
The Examiner respectfully disagrees with the Applicant.
Shimpi Paragraph 39 disclosed wherein presentation layer 180 may present the intent prediction (step 214) to the customer (e.g., via a push notification). Such a presentation may comprise an accuracy inquiry, inquiring if the action reflected in the intent prediction is the reason for the customer's call. In response, the customer may indicate “yes” or “no”.
Shimpi disclosed wherein each service system 188 may be a communication system to address certain actions (e.g., transaction instrument replacement, account freezing, fraud, balance payment)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the predicted destination endpoint is not part of a service system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

 
Priority
	 This application claims benefits of priority from Provisional Application 62820500 filed March 19, 2019. 
	The effective date of the claims described in this application is March 19, 2019.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-9,11-14,16-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimpi (USPGPUB 2019/0095927) further in view of Barak (USPGPUB 2016/0360466).
In regard to Claim 1
Shimpi Paragraph 38 disclosed wherein arbitration engine 184 may determine the presence of a priority insight of the intent insights analyzed, and adjust the ranking of the intent insights (which was originally chronological) based on the priority insight. As a further example, intent insights reflecting matters of fraud or transaction account decline may be prioritized higher (i.e., may be priority insights) than other types of intent insights or chronological rankings. Arbitration engine 184 may determine an intent prediction (step 210) associated with the customer communication based on arbitration engine's 184 analysis of the account activity data (and analysis performed by other components of predictive communication system 120).
Shimpi Paragraph 43 disclosed recommended action may be the second highest priority of the ranked invent insights. For example, a priority insight may have ranked highest (e.g., relating to fraud), but the closest intent insight temporally may have been a notice that an account balance payment is due (which was ranked second). Therefore, arbitration engine 184 may determine the recommended action may be paying the account balance.
  Shimpi disclosed (re. Claim 1) generating a predicted destination, (Shimpi-Paragraph 29, Communication decision engine 186 may be configured to route the customer communication (e.g., telephone call) to the appropriate service system 188 ) wherein the predicted destination is generated using a machine-learning model (Shimpi-figure 1B,Paragraph 28, arbitration engine 184 may implement business rules to determine which intent insights may be the highest ranking, Paragraph 65, operations may be machine operations or any of the operations may be conducted or enhanced by Artificial Intelligence (AI) or Machine Learning )  and wherein the predicted destination is based on the parsed set of messages in the conversation; (Shimpi-Paragraph 28, Arbitration engine 184 may also determine that an intent insight of the plurality of intent insights received by communication response system 170 may be a priority insight ,Paragraph 27, mapping the intent insights by insight parser 182 may comprise insight parser 182 notating which intent insight is ranked as the highest priority, and then mapping or ordering the intent insights from there )
determining one or more endpoints, wherein endpoints are determined using the machine-learning model and wherein endpoints are determined using the plurality of identified intents; (Shimpi- Paragraph 29, communication decision engine 186 may recognize that an intent prediction is related to a predicted action by the customer that cannot be completed by certain service systems 188 (e.g., automated service systems 188), such as to address fraud on a transaction account. Accordingly, communication decision engine 186 may route the customer communication to a service system 188 allowing person-to-person communication.)
routing the conversation  associated with the client device  wherein the conversation is routed using the plurality of identified intents (Shimpi-Paragraph 29, if the intent prediction reflects a prediction that the customer wishes to request a replacement transaction instrument, communication decision engine 186 may route the customer communication to an automated (voice) response system that is specifically for card replacement ,Paragraph 39, Each service system 188 may be a communication system to address certain actions (e.g., transaction instrument replacement, account freezing, fraud, balance payment) )
continuously training the machine learning model based on a real-time analysis of a feedback associated with the client device, (Shimpi-Paragraph 23, Real-time insights 156 may be the real-time account activity, comprising real-time intent insights (e.g., a type of intent insight), that is retrieved from Information Channels by real-time stream processor 135 and transmitted to context processor 150. Context processor 150, via predictive model 154 comprising analysis rules, may analyze the account activity, including real-time insights 156, to determine ranking of the intent insights comprised in the account activity data ) 
wherein the machine learning model is trained to generate an updated predicted destination in real-time, (Shimpi- Paragraph 29, communication decision engine 186 may recognize that an intent prediction is related to a predicted action by the customer that cannot be completed by certain service systems 188 (e.g., automated service systems 188), such as to address fraud on a transaction account. Accordingly, communication decision engine 186 may route the customer communication to a service system 188 allowing person-to-person communication.)  and wherein the updated predicted destination associates an updated destination with the parsed set of messages; (Shimpi-Paragraph 28, Arbitration engine 184 may also determine that an intent insight of the plurality of intent insights received by communication response system 170 may be a priority insight ,Paragraph 27, mapping the intent insights by insight parser 182 may comprise insight parser 182 notating which intent insight is ranked as the highest priority, and then mapping or ordering the intent insights from there ) and
updating the routing of  subsequent messages associated with the parsed set of messages , wherein the routing is updated  in real-time to an updated destination, and (Shimpi- Paragraph 29, communication decision engine 186 may recognize that an intent prediction is related to a predicted action by the customer that cannot be completed by certain service systems 188 (e.g., automated service systems 188), such as to address fraud on a transaction account. Accordingly, communication decision engine 186 may route the customer communication to a service system 188 allowing person-to-person communication.)
requesting user feedback that includes an indication as to whether the predicted
destination endpoint is a correct destination (Shimpi-Paragraph 25, If the intent prediction presented to the customer is correct (i.e., the intent prediction reflects the reason for the customer's communication), the customer may indicate “yes” in an accuracy response….The accuracy responses may be comprised in customer feedback 152, and provided to predictive model 154 to incorporate into its analysis rules for future analysis of account activity data, which may increase the accuracy of future intent predictions. )
receiving the user feedback, wherein the user feedback indicates that the predicted destination endpoint is not the correct destination; (Shimpi-Paragraph 25,   If the intent prediction is incorrect, the customer may indicate “no” in an accuracy response. The accuracy responses may be comprised in customer feedback 152, and provided to predictive model 154 to incorporate into its analysis rules for future analysis of account activity data, which may increase the accuracy of future intent predictions.)

While Shimpi substantially disclosed the claimed invention Shimpi does not disclose (re. Claim 1) wherein routing is updated using the trained machine learning model when a threshold level of the feedback is met.
While Shimpi substantially disclosed the claimed invention Shimpi does not disclose (re. Claim 1) continuously determining whether a plurality of user feedback instances, including the requested user feedback, meets a threshold feedback level, wherein the threshold feedback level includes a specified quantity of indications that the predicted destination endpoint is not the correct destination:
continuously training the machine learning model based on a real-time analysis of feedback associated with the client device, wherein the machine learning model is trained to generate an updated predicted destination endpoint for the message in real-time when the threshold feedback level is met, and wherein the updated predicted destination endpoint is used to route future messages having content similar to the message
updating the routing of future messages having content similar to the message wherein the updated routing is to the updated predicted destination endpoint.

Barak Paragraph 116 disclosed wherein Connection management system 350b executing on remote server 340 can monitor various metrics pertaining to terminal devices (e.g., pertaining to a given client), such as which communication channels are supported, geographic and/or network proximity to a network device, communication latency and/or stability with the terminal device, a type of the terminal device, a capability of the terminal device, whether the terminal device (or agent) has communicated with a given network device (or user) before and/or characteristics of associated agents (e.g., knowledge bases, experience, languages spoken, availability, general personality or sentiment, etc.). Accordingly, communication management system 350b may be enabled to select routings to facilitate faster responses that more accurately and/or completely respond to a network-device communication based on the metrics.

Barak Figure 9,Paragraph 191 disclosed wherein a characteristic is determined, such as by the interaction management engine, based on one or more messages in the series of messages, an input, or account data. For example, a characteristic can include a polarity (e.g., negative, neutral, positive, and so on) indicating a sentiment of one or more messages, a sentiment score derived based on a single or multiple messages, a change in sentiment scores during a series of messages, an issue-resolution stage corresponding to a message or series of messages, and/or a change in an issue-resolution stage during a series of messages. 
Barak Figure 9,Paragraph 192 disclosed wherein a determination is made, such as by the interaction management engine, as to whether a condition of the rule is satisfied based on the characteristic. The determination may include, for example, comparing each of one or more characteristic values to a corresponding threshold and/or determining whether a characteristic matches a particular value (e.g., a categorical or numeric value).
Barak Figure 9,Paragraph 198 disclosed wherein when it is determined that the condition is not satisfied, process 900 can continue to block 935 where routing a subsequent message from the network device to a different terminal device can be facilitated, such as by the interaction management engine.
Barak disclosed (re. Claim 1) wherein routing is updated ( Barak-Figure 9,Paragraph 198,when it is determined that the condition is not satisfied, process 900 can continue to block 935 where routing a subsequent message from the network device to a different terminal device can be facilitated, such as by the interaction management engine.) using the trained machine learning model  when a threshold level of the feedback is met. (Barak-Figure 9,Paragraph 192,a determination is made, such as by the interaction management engine, as to whether a condition of the rule is satisfied based on the characteristic. The determination may include, for example, comparing each of one or more characteristic values to a corresponding threshold and/or determining whether a characteristic matches a particular value (e.g., a categorical or numeric value). ) 
Barak disclosed (re. Claim 1)  continuously determining whether a plurality of user feedback instances  meets a threshold feedback level, wherein the threshold feedback level includes a specified quantity of indications that the predicted destination endpoint is not the correct destination: (Barak Figure 9,Paragraph 191 disclosed wherein a characteristic is determined, such as by the interaction management engine, based on one or more messages in the series of messages, an input, or account data. For example, a characteristic can include a polarity (e.g., negative, neutral, positive, and so on) indicating a sentiment of one or more messages, a sentiment score derived based on a single or multiple messages, a change in sentiment scores during a series of messages, an issue-resolution stage corresponding to a message or series of messages, and/or a change in an issue-resolution stage during a series of messages, Paragraph 192,a determination is made, such as by the interaction management engine, as to whether a condition of the rule is satisfied based on the characteristic. The determination may include, for example, comparing each of one or more characteristic values to a corresponding threshold and/or determining whether a characteristic matches a particular value (e.g., a categorical or numeric value),Paragraph 198, when it is determined that the condition is not satisfied, process 900 can continue to block 935 where routing a subsequent message from the network device to a different terminal device can be facilitated, such as by the interaction management engine. )
continuously training the machine learning model based on a real-time analysis of feedback associated with the client device, wherein the machine learning model is trained to generate an updated predicted destination endpoint for the message in real-time when the threshold feedback level is met, and wherein the updated predicted destination endpoint is used to route future messages having content similar to the message (Barak-Paragraph 192,a determination is made, such as by the interaction management engine, as to whether a condition of the rule is satisfied based on the characteristic. The determination may include, for example, comparing each of one or more characteristic values to a corresponding threshold and/or determining whether a characteristic matches a particular value (e.g., a categorical or numeric value),Paragraph 198, when it is determined that the condition is not satisfied, process 900 can continue to block 935 where routing a subsequent message from the network device to a different terminal device can be facilitated, such as by the interaction management engine. ) and
updating the routing of future messages having content similar to the message,(Barak-Paragraph 101, Communication processing system 182 can extract content included in M3 and apply one or more rules to the content of M3 or the additional information associated with M3. For example, a rule can parse through the content of M3 to identify whether the phrase “technical issues” is included in the content (e.g., the same rule applied to M1). In this example, the applied rule would successfully identify the existence of the phrase “technical issues” in M3, Paragraph 144, when a network device (or other network device associated with a same user or account) has previously communicated with a given terminal device (e.g., about matters relating to a client), communication routing can be generally biased towards the same terminal device.)  wherein the updated routing is to the updated predicted destination endpoint  (Barak- Paragraph 198, when it is determined that the condition is not satisfied, process 900 can continue to block 935 where routing a subsequent message from the network device to a different terminal device can be facilitated, such as by the interaction management engine.)

Shimpi and Barak are analogous art because they present concepts and practices regarding optimized routing of customer care calls to appropriate service agents.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Barak into Shimpi.  The motivation for the said combination would have been to enable facilitate faster responses that more accurately and/or completely respond to a network-device communication based on the metrics. (Barak-Paragraph 116)
 	
Shimpi-Barak disclosed (re. Claim 1) monitoring a conversation in real-time between a network device of a user and a client device (Shimpi-Paragraph 23, Real-time insights 156 may be the real-time account activity, comprising real-time intent insights (e.g., a type of intent insight), that is retrieved from Information Channels by real-time stream processor 135 and transmitted to context processor 150. Context processor 150, via predictive model 154 comprising analysis rules, may analyze the account activity, including real-time insights 156, to determine ranking of the intent insights comprised in the account activity data ) 

parsing the conversation in real-time to identify an intent of a message of the conversation  (Shimpi-Paragraph 28, Arbitration engine 184 may also determine that an intent insight of the plurality of intent insights received by communication response system 170 may be a priority insight ,Paragraph 27, mapping the intent insights by insight parser 182 may comprise insight parser 182 notating which intent insight is ranked as the highest priority, and then mapping or ordering the intent insights from there )

generating a predicted destination endpoint for the message, (Shimpi-Paragraph 29, Communication decision engine 186 may be configured to route the customer communication (e.g., telephone call) to the appropriate service system 188 )  wherein the predicted destination endpoint is generated using a  machine learning model, (Shimpi-figure 1B,Paragraph 28, arbitration engine 184 may implement business rules to determine which intent insights may be the highest ranking, Paragraph 65, operations may be machine operations or any of the operations may be conducted or enhanced by Artificial Intelligence (AI) or Machine Learning )  and wherein the predicted destination endpoint is based on the identified intent of the message (Shimpi-Paragraph 28, Arbitration engine 184 may also determine that an intent insight of the plurality of intent insights received by communication response system 170 may be a priority insight ,Paragraph 27, mapping the intent insights by insight parser 182 may comprise insight parser 182 notating which intent insight is ranked as the highest priority, and then mapping or ordering the intent insights from there )   

routing the message to the predicted destination endpoint,  (Shimpi- Paragraph 29, communication decision engine 186 may recognize that an intent prediction is related to a predicted action by the customer that cannot be completed by certain service systems 188 (e.g., automated service systems 188), such as to address fraud on a transaction account. Accordingly, communication decision engine 186 may route the customer communication to a service system 188 allowing person-to-person communication.)

requesting user feedback that includes an indication as to whether the predicted
destination endpoint is a correct destination (Shimpi-Paragraph 25, If the intent prediction presented to the customer is correct (i.e., the intent prediction reflects the reason for the customer's communication), the customer may indicate “yes” in an accuracy response….The accuracy responses may be comprised in customer feedback 152, and provided to predictive model 154 to incorporate into its analysis rules for future analysis of account activity data, which may increase the accuracy of future intent predictions. )
receiving the user feedback, wherein the user feedback indicates that the predicted destination endpoint is not the correct destination; (Shimpi-Paragraph 25,   If the intent prediction is incorrect, the customer may indicate “no” in an accuracy response. The accuracy responses may be comprised in customer feedback 152, and provided to predictive model 154 to incorporate into its analysis rules for future analysis of account activity data, which may increase the accuracy of future intent predictions.)
continuously determining whether a plurality of user feedback instances, including the requested user feedback, (Shimpi-Paragraph 25,   If the intent prediction is incorrect, the customer may indicate “no” in an accuracy response. The accuracy responses may be comprised in customer feedback 152, and provided to predictive model 154 to incorporate into its analysis rules for future analysis of account activity data, which may increase the accuracy of future intent predictions.) meets a threshold feedback level, wherein the threshold feedback level includes a specified quantity of indications that the predicted destination endpoint is not the correct destination: (Barak Figure 9,Paragraph 191 disclosed wherein a characteristic is determined, such as by the interaction management engine, based on one or more messages in the series of messages, an input, or account data. For example, a characteristic can include a polarity (e.g., negative, neutral, positive, and so on) indicating a sentiment of one or more messages, a sentiment score derived based on a single or multiple messages, a change in sentiment scores during a series of messages, an issue-resolution stage corresponding to a message or series of messages, and/or a change in an issue-resolution stage during a series of messages, Paragraph 192,a determination is made, such as by the interaction management engine, as to whether a condition of the rule is satisfied based on the characteristic. The determination may include, for example, comparing each of one or more characteristic values to a corresponding threshold and/or determining whether a characteristic matches a particular value (e.g., a categorical or numeric value),Paragraph 198, when it is determined that the condition is not satisfied, process 900 can continue to block 935 where routing a subsequent message from the network device to a different terminal device can be facilitated, such as by the interaction management engine. )
continuously training the machine learning model based on a real-time analysis of feedback associated with the client device, wherein the machine learning model is trained to generate an updated predicted destination endpoint for the message in real-time when the threshold feedback level is met, and wherein the updated predicted destination endpoint is used to route future messages having content similar to the message (Barak-Paragraph 192,a determination is made, such as by the interaction management engine, as to whether a condition of the rule is satisfied based on the characteristic. The determination may include, for example, comparing each of one or more characteristic values to a corresponding threshold and/or determining whether a characteristic matches a particular value (e.g., a categorical or numeric value),Paragraph 198, when it is determined that the condition is not satisfied, process 900 can continue to block 935 where routing a subsequent message from the network device to a different terminal device can be facilitated, such as by the interaction management engine. ) and
updating the routing of future messages having content similar to the message,(Barak-Paragraph 101, Communication processing system 182 can extract content included in M3 and apply one or more rules to the content of M3 or the additional information associated with M3. For example, a rule can parse through the content of M3 to identify whether the phrase “technical issues” is included in the content (e.g., the same rule applied to M1). In this example, the applied rule would successfully identify the existence of the phrase “technical issues” in M3, Paragraph 144, when a network device (or other network device associated with a same user or account) has previously communicated with a given terminal device (e.g., about matters relating to a client), communication routing can be generally biased towards the same terminal device.)  wherein the updated routing is to the updated predicted destination endpoint  (Barak- Paragraph 198, when it is determined that the condition is not satisfied, process 900 can continue to block 935 where routing a subsequent message from the network device to a different terminal device can be facilitated, such as by the interaction management engine.)
 

Shimpi-Barak disclosed (re. Claim 1) training a machine learning model using historical message data to generate one or more predicted destination endpoints for future messages routing the message to the predicted destination endpoint;(Barak-Paragraph 14, continuous-channel rule may indicate that satisfaction of the condition is to bias routing of a message from the network device to a terminal device that previously communicated with the network device. The method may also include determining a characteristic based on one or more messages in the series of messages, an input or account data; and determining whether the condition is satisfied based on the characteristic. When it is determined that the condition is satisfied, the method may include establishing a continuous channel between the network device and the terminal device. The continuous channel may facilitate routing a subsequent message from the network device to the terminal device. The subsequent message may correspond to the client.)
determining, after routing the message, that the message is received by the predicted destination endpoint: (Barak-Paragraph 17, continuous-channel rule may indicate that satisfaction of the condition is to bias routing of a message from the network device to a terminal device that previously communicated with the network device. The method may also include determining a characteristic based on one or more messages in the series of messages, an input or account data; and determining whether the condition is satisfied based on the characteristic. When it is determined that the condition is satisfied, the method may include establishing a continuous channel between the network device and the terminal device. The continuous channel may facilitate routing a subsequent message from the network device to the terminal device. The subsequent message may correspond to the client)
requesting, after determining that the message is received by the predicted destination endpoint, user feedback  (Shimpi-Paragraph 25, If the intent prediction presented to the customer is correct (i.e., the intent prediction reflects the reason for the customer's communication), the customer may indicate “yes” in an accuracy response….The accuracy responses may be comprised in customer feedback 152, and provided to predictive model 154 to incorporate into its analysis rules for future analysis of account activity data, which may increase the accuracy of future intent predictions.
receiving the user feedback about the predicted destination endpoint, (Shimpi-Paragraph 23, Real-time insights 156 may be the real-time account activity, comprising real-time intent insights (e.g., a type of intent insight), that is retrieved from Information Channels by real-time stream processor 135 and transmitted to context processor 150. Context processor 150, via predictive model 154 comprising analysis rules, may analyze the account activity, including real-time insights 156, to determine ranking of the intent insights comprised in the account activity data ) wherein the user feedback indicates that the predicted destination endpoint is not a correct destination (Shimpi-Paragraph 25, If the intent prediction presented to the customer is correct (i.e., the intent prediction reflects the reason for the customer's communication), the customer may indicate “yes” in an accuracy response….The accuracy responses may be comprised in customer feedback 152, and provided to predictive model 154 to incorporate into its analysis rules for future analysis of account activity data, which may increase the accuracy of future intent predictions. )
 continuously training updating the machine learning model based at least in part on a real-time analysis of feedback (Shimpi-Paragraph 23, Real-time insights 156 may be the real-time account activity, comprising real-time intent insights (e.g., a type of intent insight), that is retrieved from Information Channels by real-time stream processor 135 and transmitted to context processor 150. Context processor 150, via predictive model 154 comprising analysis rules, may analyze the account activity, including real-time insights 156, to determine ranking of the intent insights comprised in the account activity data) associated with the predicted destination endpoint (Barak-Paragraph 17, continuous-channel rule may indicate that satisfaction of the condition is to bias routing of a message from the network device to a terminal device that previously communicated with the network device. The method may also include determining a characteristic based on one or more messages in the series of messages, an input or account data; and determining whether the condition is satisfied based on the characteristic. When it is determined that the condition is satisfied, the method may include establishing a continuous channel between the network device and the terminal device. The continuous channel may facilitate routing a subsequent message from the network device to the terminal device. The subsequent message may correspond to the client, Shimpi-Paragraph 25, If the intent prediction presented to the customer is correct (i.e., the intent prediction reflects the reason for the customer's communication), the customer may indicate “yes” in an accuracy response….The accuracy responses may be comprised in customer feedback 152, and provided to predictive model 154 to incorporate into its analysis rules for future analysis of account activity data, which may increase the accuracy of future intent predictions)

In regard to Claim 6
Claim 6 (re. non-transitory machine readable storage medium) recites substantially similar limitations as Claim 1.  Claim 6 is rejected on the same basis as Claim 1.
In regard to Claim 11
Claim 11 (re. system) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.
In regard to Claim 2,7,12
Shimpi-Barak disclosed (re. Claim 2,7,12) wherein the predicted destination endpoints include at least one of a bot. (Shimpi-Paragraph 29, if the intent prediction reflects a prediction that the customer wishes to request a replacement transaction instrument, communication decision engine 186 may route the customer communication to an automated (voice) response system that is specifically for card replacement ,Paragraph 39, Each service system 188 may be a communication system to address certain actions (e.g., transaction instrument replacement, account freezing, fraud, balance payment, etc.))   and a terminal device operated by an agent. (Barak-Paragraph 23, identifying a vector of corresponding variables for each agent in a set of agents, identifying a subset of the set of agents, and facilitating establishing an operating connection to route the message to a terminal device of agent in the subset. Identifying the subset can be based on agent vectors and the determined variables )
In regard to Claim 3,8,13
Shimpi-Barak disclosed (re. Claim 3,8,13) determining, based on a second message of the conversation, a changed intent of the conversation;( Barak-Figure 9,Paragraph 191,a characteristic is determined, such as by the interaction management engine, based on one or more messages in the series of messages, an input, or account data. For example, a characteristic can include a polarity (e.g., negative, neutral, positive, and so on) indicating a sentiment of one or more messages, a sentiment score derived based on a single or multiple messages, a change in sentiment scores during a series of messages, an issue-resolution stage corresponding to a message or series of messages, and/or a change in an issue-resolution stage during a series of messages. )
 and 
switching the  conversation from a first endpoint to a second endpoint based on the changed intent. (Shimpi- Paragraph 29, communication decision engine 186 may recognize that an intent prediction is related to a predicted action by the customer that cannot be completed by certain service systems 188 (e.g., automated service systems 188), such as to address fraud on a transaction account. Accordingly, communication decision engine 186 may route the customer communication to a service system 188 allowing person-to-person communication,Barak- Paragraph 198, when it is determined that the condition is not satisfied, process 900 can continue to block 935 where routing a subsequent message from the network device to a different terminal device can be facilitated, such as by the interaction management engine.)

In regard to Claim 4,9,14
Shimpi-Barak disclosed (re. Claim 4,9) wherein the first endpoint is a bot (Shimpi-Paragraph 29, if the intent prediction reflects a prediction that the customer wishes to request a replacement transaction instrument, communication decision engine 186 may route the customer communication to an automated (voice) response system that is specifically for card replacement ,Paragraph 39, Each service system 188 may be a communication system to address certain actions (e.g., transaction instrument replacement, account freezing, fraud, balance payment, etc.))   and the second endpoint is a terminal device, and wherein the terminal device is operated by an agent that takes control over the conversation based on the switching. (Shimpi-Paragraph 29, communication decision engine 186 may recognize that an intent prediction is related to a predicted action by the customer that cannot be completed by certain service systems 188 (e.g., automated service systems 188), such as to address fraud on a transaction account. Accordingly, communication decision engine 186 may route the customer communication to a service system 188 allowing person-to-person communication.) and further comprising:
tracking one or more responses by the agent during the conversation, (Barak-Paragraph 76, connection management system 150 can determine that a re-routing process is to be initiated (e.g., based on satisfaction of a condition in a re-routing rule). The determination can be based on a characteristic (e.g., characterizing message content, including a statistic or characterizing an input). For example, a re-routing rule can be configured such that re-routing is to be initiated upon detecting a characteristic indicative of user frustration or dissatisfaction; detecting a characteristic indicative of a lack of acceptable progress towards a resolution of an issue; detecting unacceptable terminal-device communication statistics (e.g., long response latencies); or detecting that messages are beginning to focus on a new topic ) 
wherein the learning model is updated based on the tracked responses. ( Barak-Paragraph 116 , Connection management system 350b executing on remote server 340 can monitor various metrics pertaining to terminal devices (e.g., pertaining to a given client), such as which communication channels are supported, geographic and/or network proximity to a network device, communication latency and/or stability with the terminal device, a type of the terminal device, a capability of the terminal device, whether the terminal device (or agent) has communicated with a given network device (or user) before and/or characteristics of associated agents (e.g., knowledge bases, experience, languages spoken, availability, general personality or sentiment, etc.). Accordingly, communication management system 350b may be enabled to select routings to facilitate faster responses that more accurately and/or completely respond to a network-device communication based on the metrics. )


In regard to Claim 16,21,26 
Shimpi-Barak disclosed (re. Claim 16,21,26) storing different sets of policies in memory, wherein the sets of policies is specific to different entities,   (Barak-Paragraph 132, collect, analyze and/or store data from or pertaining to communications, terminal-device operations, client rules, and/or user-associated actions (e.g., online activity, account data, purchase history, etc.) at one or more data stores. Such data may influence communication routing  ) corresponding to a business or brand (Barak-Paragraph 154, map a communication to one or more clients (and/or associated brands)  and
 wherein routing the conversation further includes identifying that the conversation is associated with the business or brand of the entity. (Shimpi-figure 1B,Paragraph 28, arbitration engine 184 may implement business rules to determine which intent insights may be the highest ranking, Paragraph 65, operations may be machine operations or any of the operations may be conducted or enhanced by Artificial Intelligence (AI) or Machine Learning , Paragraph 29, Communication decision engine 186 may be configured to route the customer communication (e.g., telephone call) to the appropriate service system 188, Barak-Paragraph 154, map a communication to one or more clients (and/or associated brands)  
In regard to Claim 17,22,27
Shimpi-Barak disclosed (re. Claim 17,22,27) monitoring one or more conditions in real-time during the routing of the conversation; (Shimpi-Paragraph 23, Real-time insights 156 may be the real-time account activity, comprising real-time intent insights (e.g., a type of intent insight), that is retrieved from Information Channels by real-time stream processor 135 and transmitted to context processor 150. Context processor 150, via predictive model 154 comprising analysis rules, may analyze the account activity, including real-time insights 156, to determine ranking of the intent insights comprised in the account activity data )
and
identifying a changed condition based on the monitoring, wherein changing the at least one intent is further based on the identified changed condition.(Shimpi-Paragraph 23, Real-time insights 156 may be the real-time account activity, comprising real-time intent insights (e.g., a type of intent insight), that is retrieved from Information Channels by real-time stream processor 135 and transmitted to context processor 150. Context processor 150, via predictive model 154 comprising analysis rules, may analyze the account activity, including real-time insights 156, to determine ranking of the intent insights comprised in the account activity data )
In regard to Claim 18,23,28
Shimpi-Barak disclosed (re. Claim 18,23,28) evaluating user sentiment parameter following the switching; (Barak-Paragraph 176, variables can include an identification of a topic that an agent has been assigned to handle or has been trained on; a level of experience (e.g., time at a company or a client-assigned experience level); a level of an agent's company-associated position; an indication as to how a network-device-associated sentiment is typically changed (e.g., generally or when beginning at a particular sentiment point) during a message exchange with a terminal device of the agent; and/or a current or typical (e.g., average or median) sentiment score associated with the agent or terminal device )   and
updating the machine learning model based on the evaluated user sentiment, (Barak-Paragraph 20, the parameter can be indicative of a characteristic (e.g., a sentiment or intent) associated with the interaction ) wherein the machine learning model is updated regarding the at least one changed intent corresponding to the evaluated user sentiment parameter.
In regard to Claim 19,24,29
Shimpi-Barak disclosed (re. Claim 19,24,29) monitoring a new conversation that includes a set of messages corresponding to the first set of messages; (Shimpi-Paragraph 23, Real-time insights 156 may be the real-time account activity, comprising real-time intent insights (e.g., a type of intent insight), that is retrieved from Information Channels by real-time stream processor 135 and transmitted to context processor 150. Context processor 150, via predictive model 154 comprising analysis rules, may analyze the account activity, including real-time insights 156, to determine ranking of the intent insights comprised in the account activity data ) and
applying the updated machine learning model to the corresponding set of messages in the new conversation to identify a plurality of intents that include the at least one changed intent. (Shimpi-Paragraph 23, Real-time insights 156 may be the real-time account activity, comprising real-time intent insights (e.g., a type of intent insight), that is retrieved from Information Channels by real-time stream processor 135 and transmitted to context processor 150. Context processor 150, via predictive model 154 comprising analysis rules, may analyze the account activity, including real-time insights 156, to determine ranking of the intent insights comprised in the account activity data ) wherein the intents that include the at least one changed intent are associated with the updated relevance levels. (Shimpi- Paragraph 29, communication decision engine 186 may recognize that an intent prediction is related to a predicted action by the customer that cannot be completed by certain service systems 188 (e.g., automated service systems 188), such as to address fraud on a transaction account. Accordingly, communication decision engine 186 may route the customer communication to a service system 188 allowing person-to-person communication.)
In regard to Claim 20,25,30
Shimpi-Barak disclosed (re. Claim 20,25,30) obtaining one or more contexts regarding the conversation from a context warehouse,(Shimpi-Paragraph 22, Context processor 150 may be in electronic communication with information database 110 and the Information Channels, and may receive account activity data associated with a customer in response to internal system 101 receiving a communication (e.g., a telephone call) from the customer. Context processor 150 may also be in electronic communication with real-time stream processor 135, which may retrieve real time account activity data from the Information Channels in response to receiving a communication from a customer ) 
wherein updating the routing is further based on the obtained contexts.(Barak-Paragraph 76, connection management system 150 can determine that a re-routing process is to be initiated (e.g., based on satisfaction of a condition in a re-routing rule). The determination can be based on a characteristic (e.g., characterizing message content, including a statistic or characterizing an input). For example, a re-routing rule can be configured such that re-routing is to be initiated upon detecting a characteristic indicative of user frustration or dissatisfaction; detecting a characteristic indicative of a lack of acceptable progress towards a resolution of an issue; detecting unacceptable terminal-device communication statistics (e.g., long response latencies); or detecting that messages are beginning to focus on a new topic ) 
In regard to Claim 31,32,33
Shimpi-Barak disclosed (re. Claim 31) identifying that a user sentiment parameter changes along a trajectory during the conversation (Barak-Paragraph 176, variables can include an identification of a topic that an agent has been assigned to handle or has been trained on; a level of experience (e.g., time at a company or a client-assigned experience level); a level of an agent's company-associated position; an indication as to how a network-device-associated sentiment is typically changed (e.g., generally or when beginning at a particular sentiment point) during a message exchange with a terminal device of the agent; and/or a current or typical (e.g., average or median) sentiment score associated with the agent or terminal device,-Paragraph 71, Connection management system 150 can monitor and/or analyze a corresponding communication series between network device 105 and the first terminal device to determine a characteristic (e.g., a trend). Connection management system 150 can analyze message content in one or more communications (e.g., to determine whether and/or how many of particular words, symbols or character types, such as "frustrat*", "very", "thank", or "irritat*", "!" or capital letters, were used).   Connection management system 150 can determine one or more statistics pertaining to each of one or more messages and/or the series , Paragraph 71, Connection management system 150 can monitor and/or analyze a corresponding communication series between network device 105 and the first terminal device to determine a characteristic (e.g., a trend) …connection management system 150 can receive and can identify a sentiment, a reroute request, or a resolution stage  ) wherein the updated predicted destination endpoint is further based on the trajectory (Shimpi-Paragraph 23, Real-time insights 156 may be the real-time account activity, comprising real-time intent insights (e.g., a type of intent insight), that is retrieved from Information Channels by real-time stream processor 135 and transmitted to context processor 150. Context processor 150, via predictive model 154 comprising analysis rules, may analyze the account activity, including real-time insights 156, to determine ranking of the intent insights comprised in the account activity data )
 


Claims 5,10,15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimpi  (USPGPUB  2019/0095927) further in view of Barak (USPGPUB 2016/0360466)   further in view of Yaseen (USPGPUB 2018/0341396) further in view of Seth (USPGPUB  2015/0178371).
In regard to Claim 5,10,15
 	Shimpi-Barak disclosed (re. Claim 5,10,15) wherein the endpoints of the  conversation include a terminal device operated by an agent (Barak-Paragraph 176, variables can include an identification of  an indication as to how a network-device-associated sentiment is typically changed (e.g., generally or when beginning at a particular sentiment point) during a message exchange with a terminal device of the agent; and/or a current or typical (e.g., average or median) sentiment score associated with the agent or terminal device ) 

 	While Shimpi-Barak substantially disclosed the claimed invention Shimpi-Barak does not disclose (re. Claims 5,10,15)   making a prediction regarding a response to the client device based on the identified intents; and
providing a suggestion to the terminal device of the agent regarding the response to the client device based on the prediction and wherein the recommendations are based on a prediction confidence score corresponding to a confidence threshold.
 
Yaseen Paragraph 43 disclosed wherein conversation model may be tailored to one or more of the enterprise's operational processes. For example, the conversation model may understand specific language used by the enterprise (e.g., acronyms and terms) and language used by customers and employees. In particular, the conversation model may incorporate various linguistic elements such as keywords, phrases, and natural language processing to understand the user's input to the interaction.
 	Yaseen disclosed (re. Claim 5,10,15) making a prediction that a plurality of possible response messages to the client device is associated with the identified intents; (Yaseen-Paragraph 43, conversation model may incorporate various linguistic elements such as keywords, phrases, and natural language processing to understand the user's input to the interaction )  and
providing a display of one or more recommendations regarding the response messages to the terminal device operated by the agent (Yaseen-Paragraph 79, Each conversation snippet may be representative of a single prompt provided by the computing system to the front-end computing device, and at least one conversation snippet may be associated with a potential response to a preceding conversation snippet received by the computing system from the front-end computing device     )    
 
Shimpi,Barak and Yaseen are analogous art because they present concepts and practices regarding optimized routing of customer care calls to appropriate service agents.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Barak into Shimpi-Barak.  The motivation for the said combination would have been to enable the conversation model to be tailored to one or more of the enterprise's operational processes.

While Shimpi-Barak substantially disclosed the claimed invention Shimpi-Barak does not disclose (re. Claims 5,10,15) wherein the recommendations are based on a prediction confidence score corresponding to a confidence threshold.
Seth Paragraph 64 disclosed wherein the responses, which are tagged as best responses may be stored as a feature for a particular dialogue line in the best response database 212 and may be utilized as a training data to the recommendation engine to enhance the efficacy of the recommendation engine. The `save and share best response` button 338, when pushed may communicate with the best response database 212 in order to save or retrieve the best responses along with the particular dialogue lines.
Seth disclosed (re. Claims 5,10,15) wherein the response recommendations are based on a prediction  ( Seth-Paragraph 64,the responses, which are tagged as best responses may be stored as a feature for a particular dialogue line in the best response database 212 and may be utilized as a training data to the recommendation engine to enhance the efficacy of the recommendation engine. The `save and share best response` button 338, when pushed may communicate with the best response database 212 in order to save or retrieve the best responses along with the particular dialogue lines.Paragraph 99, features stored along with corresponding dialogues as meta-data may be used to define various contexts where certain responses may be deemed to be appropriate. These features may be further used to predict best responses from among the certain appropriate responses for a given context under a given desired outcome.) 

Shimpi,Barak and Seth are analogous art because they present concepts and practices regarding optimized routing of customer care calls to appropriate service agents.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Seth into Shimpi-Barak.  The motivation for the said combination would have been to enable the system can automatically (in real-time) tag a message with a feature, e.g., a feature that indicates whether the agent accepted an auto suggestion made by the system, a feature that indicates whether the agent accepted a recommendation made by the system for responding to the customer (Seth-Paragraph 23)

Shimpi-Barak-Yaseen-Seth disclosed (re. Claims 5,10,15) wherein the response recommendations are based on a prediction  ( Seth-Paragraph 64,the responses, which are tagged as best responses may be stored as a feature for a particular dialogue line in the best response database 212 and may be utilized as a training data to the recommendation engine to enhance the efficacy of the recommendation engine. The `save and share best response` button 338, when pushed may communicate with the best response database 212 in order to save or retrieve the best responses along with the particular dialogue lines,Paragraph 99, features stored along with corresponding dialogues as meta-data may be used to define various contexts where certain responses may be deemed to be appropriate. These features may be further used to predict best responses from among the certain appropriate responses for a given context under a given desired outcome.) confidence score corresponding to a confidence threshold (Barak-Figure 9,Paragraph 192,a determination is made, such as by the interaction management engine, as to whether a condition of the rule is satisfied based on the characteristic. The determination may include, for example, comparing each of one or more characteristic values to a corresponding threshold and/or determining whether a characteristic matches a particular value (e.g., a categorical or numeric value). )

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444